SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

186
CA 10-01458
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF DEMAR MATHIS,
PETITIONER-RESPONDENT,

                      V                                            ORDER

NEW YORK STATE DEPARTMENT OF CORRECTIONAL
SERVICES, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL),
FOR RESPONDENT-APPELLANT.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Erie County (John L. Michalski, A.J.), entered
September 17, 2009 in a proceeding pursuant to CPLR article 78. The
judgment granted the petition.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:    February 18, 2011                   Patricia L. Morgan
                                                Clerk of the Court